Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 9, 15, 17 & 20 have been amended.
Claims 1, 9 & 17 being independent.
Claims 1-20 are pending and have been examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A terminal disclaimer was received on 01/23/2021 in response to agreements made in Examiner’s Interview Summary Record dated 01/29/2021.
Furthermore, the instant application is directed towards “Opening a data pipe for an electronic transaction”. More specifically, the applicant claims a method, device and computer program product in independent claims 1, 9 & 17.
Claim 1 discloses a method comprising:
A method comprising: 
detecting, at a first device, a transaction trigger that indicates an electronic transaction may occur between the first device and a merchant device, wherein the electronic transaction is remotely processed by a transaction service, and wherein the first device does not currently have a connection to the transaction service that meets a connection criteria for processing the electronic transaction, the connection criteria identifying, for connections to the transaction service, at least one of: at least one permitted type of connection, at least one restricted type of connection, a minimum connection security level, and an amount of data that is required to be transmitted and received to complete the electronic transaction; 
identifying a second device that is within a predetermined proximity of the first device and that has a secondary connection to the transaction service that meets the connection criteria, wherein the second device is not associated with the electronic transaction and wherein the transaction service is independent of and remote from a merchant device with which the first device initiates the electronic transaction and the transaction service processes electronic transactions between the first device and the merchant device in response to receiving transaction data and merchant transaction data, respectively, from respective electronic transaction clients (ETC) of the first device and the merchant device; 
establishing a data pipe that directly connects the first device and a second device to enable transfer of transaction data between the first and second devices while the connection of the first device to the transaction service does not meet the connection criteria, the establishing of the data pipe comprising transmitting a secure initiation trigger to the second device, the secure initiation trigger including instructions that, when received by second device, causes second device to establish the data pipe with the first device, the secure initiation further including configuration instructions that, when received at the second device, triggers the second device to configure a messaging client on the second device, receive the transaction data from the first device, and route the transaction data received from the first device to the transaction service that is identified within the secure initiation trigger to process the electronic transaction; and 
in response to commencement of the electronic transaction while the connection of the first device to the transaction service does not meet the connection criteria, the first device routing, to the second device over the data pipe, the transaction data associated with the electronic transaction and intended for delivery to the transaction service, the transaction data comprising information that () identifies the transaction service and (ii) authorizes the transaction service to perform the electronic transaction, wherein the second device reroutes the transaction data received over the data pipe to the transaction service via the secondary connection to complete at least one portion of the electronic transaction involving transfer of the transaction data from the first device to the transaction service.
Pankaj Sarin (US 2017/0178090 A1) teaches an offline transaction is conducted using a primary electronic device or a secondary electronic device communicatively coupled to the primary electronic device. A geographical zone where Internet connectivity is unreliable is determined for the primary electronic device. A detection is made that the primary electronic device is about to enter the geographical zone. In response to the detecting, an amount of funds is made electronically available offline for the primary electronic device. An offline electronic transaction 
Pertti Visuri et al. (US 2015/0282240 A1) teaches an alternative network access for a mobile device having a first radio and a second radio, or in some cases, only one radio can include using a first radio in a first connection with a first access point. Whether to establish a second connection with a second access point using a second radio is determined. The determination is based on a first set of access conditions associated with the first access point and a second set of access conditions associated with the second access point. The second connection is established with the second access point using the second radio based on the determining, which indicates establishing the second connection.
Vishwa Hassan et al. (US 2014/0254499 A1) teaches in embodiments of computer-implemented methods, systems, computing devices, and computer-readable media are described herein for tethering of mobile wireless devices. In some embodiments, a computing device configured for tethering may include a processor and a tethering application operated by the processor to associate a first mobile wireless device with a community of mobile wireless devices eligible for tethering to the first mobile device based on eligibility criteria; identify, among the community of mobile devices, a second mobile wireless device to tether with the first mobile device, based on communication information exchange among the mobile wireless devices in the community, including the first mobile device; and based on a result of the identifying, cause the first mobile device to tether to the second mobile device, so as to enable the first mobile device to connect to a wireless communication network via the second mobile device. Other embodiments may be described and claimed.
However, in the instant application, none of the prior arts of record either individually or in combination explicitly teach or suggest: 
detecting, at a first device, a transaction trigger that indicates an electronic transaction may occur between the first device and a merchant device, wherein the electronic transaction is remotely processed by a transaction service, and wherein the first device does not currently have a connection to the transaction service that meets a connection criteria for processing the electronic transaction, the connection criteria identifying, for connections to the transaction service, at least one of: at least one permitted type of connection, at least one restricted type of connection, a minimum connection security level, and an amount of data that is required to be transmitted and received to complete the electronic transaction; 
establishing a data pipe that directly connects the first device and a second device to enable transfer of transaction data between the first and second devices while the connection of the first device to the transaction service does not meet the connection criteria, the establishing of the data pipe comprising transmitting a secure initiation trigger to the second device, the secure initiation trigger including instructions that, when received by second device, causes second device to establish the data pipe with the first device, the secure initiation further including configuration instructions that, when received at the second device, triggers the second device to configure a messaging client on the second device, receive the transaction data from the first device, and route the transaction data received from the first device to the transaction service that is identified within the secure initiation trigger to process the electronic transaction; and 
in response to commencement of the electronic transaction while the connection of the first device to the transaction service does not meet the connection criteria, the first device routing, to the second device over the data pipe, the transaction data associated with the electronic transaction and intended for delivery to the transaction service, the transaction data comprising information that () identifies the transaction service and (ii) authorizes the transaction service to perform the electronic transaction, wherein the second device reroutes the transaction data received over the data pipe to the transaction service via the secondary connection to complete at least one portion of the electronic transaction involving transfer of the transaction data from the first device to the transaction service.
For these reasons claims 1, 9 & 17 are deemed to be allowable over the prior art of record, and claims 2-8, 10-16 and 18-20 are allowed by dependency of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/13/2021